194 Ga. App. 857 (1990)
392 S.E.2d 562
HOWARD
v.
THE STATE.
A90A0531.
Court of Appeals of Georgia.
Decided March 13, 1990.
Herbert Shafer, for appellant.
Tommy K. Floyd, District Attorney, Thomas R. McBerry, Assistant District Attorney, for appellee.
McMURRAY, Presiding Judge.
This is a direct appeal from an order denying defendant's motion for pretrial bail. Ordinarily, the denial of a motion for pretrial bail is an interlocutory matter requiring a defendant to follow the interlocutory procedure set forth in OCGA § 5-6-34 (b). See Lane v. State, 247 Ga. 387 (276 SE2d 644). At one time, pursuant to OCGA § 17-6-1 (c), the legislature provided that the denial of bail in such circumstances was directly appealable. See Foster v. State, 165 Ga. App. 137 (299 SE2d 420). Accord Merritt v. State, 169 Ga. App. 523, 524 (313 SE2d 780). Effective July 1, 1988, however, the language allowing for a direct appeal in such circumstances was deleted from the applicable Code section. Ga. L. 1988, pp. 358, 362. Defendant's motion for pretrial bail is not a final judgment as defined in OCGA § 5-6-34 (a) (1). Since the defendant has not followed the interlocutory appeal procedures set forth in OCGA § 5-6-34 (b), the appeal must be dismissed.
Appeal dismissed. Carley, C. J., and Sognier, J., concur.